16-20 l 7-CA-006279-XXXX-MA

Filing # 62663016 E-Filed10/11/2017 12:15:59 AM

IN THE CIRCUIT COURT FOR THE
FOURTH JUDICIAL CIRCU`IT l`N AND
FOR DUVAL COUNTY, FLORIDA
CASE NO. :
DIVISION: CV-

I..UIE L. WHITE, an individual,

Plaintiffs,

vs. 52 l@-cv-- 1175-l ZOP?.DB

OFFICER B.L. K`ELLY, in his individual and official
Capacity, OFFICER R.L. SCOTT, in his individual and official
Capacity, OFICER D.B. I-l`ICKEY, in his individual capacity
and official capacity, MIKE WILLIAMS, in his official
capacity as Sheriff ofthe COnSOlidated City of]acksonville,
Florida, THE CITY OF JACKSONVILLE,

a municipality of the State of Florida, DETECTIVE

W.C. SWANSON, in his individual and official capacity,

Dcfcndants.
f

C()MPLAINT FOR MONETARY DAMAGES AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintit`f, LUKE WHITE, in his individual capacity, bring this suit
seeking monetary damages, attorney’s fees and costs against Defendants and allege the
following:

Pr_efag

This is an action to recover monetary damages resulting from thc wrongful acts of
Dcfendants against Lukc White, a minor at the time of the incident, and Liza White, his
natural parent and legal guardian. The Plaintiff brings this lawsuit as a result of multiple
violations of Luke White’s rights guaranteed by State and chcral law.

On October l l, 2013, Luke White, age 17, was visiting a t`riend’s house. He left the

house and drove away with his friend Wyatt Derks. The police officers contacted Wyatt’s

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 10/11/2017 09:14:59 AM

father Jason Derks, who contacted his son and asked him to return to his residence at 11648
Pine Acres Road. Upon arrival, Luke and Wyatt exited the vehicle. Luke was asked by the
officers for permission to search the vehicle. Luke denied the request for consent, and after
doing so, the police grabbed him by the arms, turned him around, and then slammed him
chest first against the car with his head striking the roof of the car, causing injury. Luke was
restrained, not resisting the officers, and complied with their directives. 'Ihe use of force was
unreasonable and unnecessary and constitutes excessive force,1 The use of force was the
product of retaliation for the exercise of his First Arnendment rights, resulted in an unlawn.il
seizure, excessive use of force, and for the interference with the Plaintist association rights
and familial association

As a result of the use of force, the Plaintiff Luke White received injuries causally
related to the constitutional violations.

l. This is an action for monetary damages, attorney’s fees and costs for the
deprivation of Plaintiffs rights secured by the First, Fourth, and Fourteenth Amendrnents to
the United States Constitution as well as claims under the Florida law.

JURISDICTION AND VENUE

2. The Plaintiffs invoke the jurisdiction of this circuit court pursuant to Section
1983 and Section 1988 as the state court has concurrent jurisdiction to decide all federal
claims raised in the cornplaint.2 The circuit court has jurisdiction as the damages are in

excess of 315,000.00.

 

' Reese v. Herbert, 527 F.3d 1253, 1273-74 (l lth Cir. 2008). Lee, 284 F. 3d at 1998 (allowing an excessive
force claim where an arrestee was slammed into the hood of the car while in handcuffs and wasn’t resisting,
fleeing or evading the police. The Defendants are not entitled to qualified immunity and the law is clearly
established.

2 28 U.S.C. Secticn 1367.

3. Venue in this Court is proper in that the acts complained of herein occurred in

Duval County
PARTIES

4. The Plaintiff, LUKE WHITE, was at all times relevant, a resident of
Jacksonville, Duval County, Florida, and is a citizen of the United States.

5. The Plaintiff, LIZA WHITE, is the mother of Luke White, and his natural
guardian, and at all times material hereto, and is domiciled in Duval County and a citizen of
the United States.

6. The Defendant, MIKE WILLIAMS, in his official capacity as the Sheriff of
Duval County, Florida, and at all times material hereto, responsible for the supervision,
training, instruction, discipline, control and conduct of police officers of the Jacksonville
Sheriff’s Office (“JSO”) and made policies for the JSO with respect to searches, seizure,
arrest, use of force, and speech.

7. At all times hereto, Defendant Williams had the power, right and duty to train
and control his officers, agents, and employees to conform to the Constitution of the United
States and to ensure that all orders, rules, instructions, and regulations promulgated for the
SO were consistent with the Constitution of the United States. At all times material hereto,
his agents and employees were acting under the color of State law.

8. Defendants, OFFICER B.L. KELLY, OFFICER R.L. SCOTT, OFICER
D.B. HICKE¥ and DET. SWANSON were at all times material hereto, sworn law

enforcement officers of the JSO, acting pursuant to the general orders and standing operating

procedures promulgated by the Sheriff Mike Williams and in accordance with the official
policies of the agency.
9. At all times material hereto, the Of`ficers acted based upon the actual policies

as promulgated or the customs of` the agency both of which are the policy of the JSO.

MIMB<MF=I_¢¢

13. On or about October 1, 2013, Luke White, age 17, was with his friend Wyatt
Derks and visiting at a friend’s house.

14. He left the house with his &iend Wyatt Derks, A neighbor contacted the
police reporting the noise as firecrackers or possibly shots (CCR No. 2013-70224).

15. The police officers contacted Wyatt’s father, Jason Derks, who contacted his
son and asked him to return to his residence at 11648 Pine Acres Road to talk police officers
about the incident

16. Upon arrival, Luke and Wyatt exited the vehicle. Luke was asked by the
officers for permission to search the vehicle. Luke verbally denied the request for consent,
and after doing so, the police grabbed him by the arms, turned him around, and then slammed
him chest first against the car with his head striking the roof of the car, causing injury. Luke
was restrained, Was not resisting the officers, and complied with their directives.

The use of force was unreasonable and unnecessary and constitutes excessive force.3 The

use of force was the product of retaliation for the exercise of his First Amendment rights,

 

3 Reese v. Herbert, 527 F.3d 1253, 1273-74 (11‘*‘ Cir. 2008). Lee, 284 F. 3d at 1998 (allowing an excessive
force claim where an arrestee was slammed into the hood of the car while in handcuffs and wasn’t resisting,
fleeing or evading the police. The Defendants are not entitled to qualified immunity and the law is clearly
established

resulted in an unlawful seizure, excessive use of force, and for the interference with the
Plaintiff’s association rights and familial association

17. The officers then transported Wyatt and White to the Police Memorial
Building for questioning by Det. Swanson.

18. The vehicle was then towed and held for aggravated battery on the instruction
of Detective Swanson. The vehicle was then searched prior to the tow. No weapons were
found or located in the vehicle.

19. The officers lacked any probable cause to arrest, seize or detain the Plaintiff`.

20. The use of force utilized against the Plaintiff upon taking him into custody
and while he was restrained was excessive and unreasonable, resulting in injuries which are
more than de minimus cuts and bruises.

21. As a direct and proximate result of the willful and deliberate actions of the
Defendants, the Plaintiff suffered mental, physical, and emotional pain and suffering which
are continuing in nature.

22. As a direct and proximate result of the willful and deliberate actions of the
Defendants, the Plaintiff has suffered grievously, and have been brought into public scandal,
and with great humiliation, mental suffering, loss of society and comfort, and the losses are
continuing in nature.

23. Furtherrnore, Plaintiff"s Estate suffered medical expenses, pain and suffering,

loss of eamings, and loss of capacity for the enjoyment of life.

COUNT I - VIOLATION OF 42 U.S.C. SECTION 1983

(STATE oF FLORn)A-POLICY “MoVING FORCE” FOR CONSTITUTIONAL
DEPRIVATION)

24. The Plaintiff re-alleges the factual allegations in paragraphs l through 23
which are incorporated by reference.

25. Defendant, Sheriff Williams, his agents and/or employees, acting within their
authority and under color of State law, instituted or followed practices, customs, and policies
which were the moving force behind the deprivation of Plaintiff's rights to be free from the
unreasonable searches and seizures and to engage in protected First Amendment Speech, and
to be free from excessive force, which is actionable under 42 U.S.C. Section 1983 as a
violation of the First, Fourth, and Fourteenth Amendrnents to the United States Constitution.
Additionally, by failing to discipline the officers following the complaint filed with IA for
excessive force, Sheriff Mike Williams has ratified the officers’ decisions and reasons for
those decisions, thus constituting a practice, custom or policy. Alternatively, Defendant
Officers are the final policymakers for Defendant Williams as their decisions were not
immediately or effectively reviewable Alternatively, Defendant Williams, his agents and
employees, acting within their authority and under color of state law, failed to adequately
train his agents and employees with respect to conducting searches, seizures, use of force,
speech, despite the obvious and apparent need for such training.

26. As a direct and proximate result of the willful and deliberate actions or
inactions of Defendant Sheriff Williams, Plaintiff has suffered damages including but not
limited to loss of liberty, monetary loss of earnings, injury to reputation, humiliation and

severe emotional and psychological distress.

27. The actions or inactions alleged above were undertaken or failed to be
undertaken because of the Defendant’s willful, wanton, callous and knowing disregard of the
clearly established rights of Plaintiff as guaranteed by the First, Fourth, and Fourteenth

Amendments to the United States Constitution.

COUNT II - VIOLATION OF 42 U.S.C. SECTION 1983
(4“l Amendment Search & Seizure Swanson)

28. Plaintiff re-alleges the factual allegations in paragraphs l through 23.

29. The Plaintiff sues Defendant Swanson for violating Plaintiff’ s civil rights by
objectively and unreasonably seizing his person, taking him into custody, and impounding
the vehicle and conducting an inventory search of his car (after he refused consent to search)
which was the moving force causing his injuries and is actionable under 42 U.S.C. Section
1983 in violation of the 4“‘ and 14th Amendments.

30. The search and seizure occurred without any probable cause or arguable
probable cause that Plaintiff White has possessed a firearm, fired the weapon, and that the
weapon was possessed and transported in his vehicle.

31. As a direct and proximate result of the willfi).l, wanton and deliberate actions
or inactions of the Defendant, Plaintiff has suffered grievously, and have been brought into
public scandal, and with great humiliation, mental suffering, loss of society and comfort,
reputation, loss of earnings, and severe emotional and psychological distress.

32. The actions or inactions alleged above were undertaken or failed to be

undertaken because of the Defendants’ willful, wanton, callous and knowing disregard of the

clearly established rights of Plaintiff to be free from an unreasonable search and seizure as

guaranteed by the Fourth and Fourteenth Amendments to the United States Constitution.

COUNT lII--VIOLATION OF 42 U.S.C. SECTION 1983
(Excessive Force Kelly, Scott, Hickey)

33. Plaintiff re-alleges the factual allegations contained in paragraphs l through
23.

34. The Plaintiff sues Defendant Officers Kelly, Scott, Hickey for the excessive
force utilized during the seizure which deprived Plaintiff of his right to be free fi‘om the
excessive use of force causing his injuries and is actionable under 42 U.S.C. Section 1983 as
a violation of the Fourth and Fourteenth Amendments to the United States Constitution.

35. The force used by the Defendant Officers was objectively unreasonable and
unnecessary to effectuate a lawful arrest or to respond to force utilized against these officers.

36. As a direct and proximate result of the willful and deliberate actions or
inactions of the Defendants, the Plaintiff has suffered grievously, and has been brought into
public scandal, and with great humiliation, mental suffering, loss of society and comfort and
the loss of earnings, and severe emotional and psychological distress.

37. The actions or inactions alleged above were undertaken or failed to be
undertaken because of the Defendants’ willfbl, wanton, callous and knowing disregard of the
clearly established rights of Plaintiff to be free from excessive force as guaranteed by the
Fourth and Fourceenth Amendments to the United States Constitution.

WHEREFORE, the Plaintiffs respectfully pray this Court will award the following

relief, and any and all other relief deemed appropriate:

Judgment for damages as provided by law for the deliberate indifference to
the Plaintiff’ s constitutional rights;

Judgment for Punitive damages against the individual defendant officers;

An award of reasonable attomey’s fees and costs pursuant to 42 U.S.C.
Section 1988, as to those counts alleging federal claims to which attorney’s
fees are recoverable;

Any other equitable and legal relief which the court deems appropriate

JU`RY TRIAL DEMAND

Plaintiff demands trial by jury on all issues (injunctive relief notwithstanding).

DATED THIS lOth Day of October 2017.

Respec)§fully Submitted,

Robert J. Slama, P.A.
6817 Southpoint Pkwy
Ste. 2504

Jacksonville, FL 32216

/s/ Robert J. Slama. Esquire
Robert J. Slama, Esquire
Fl. Bar. No.: 919969
(904)296-1050 Telephone
(904)296-1844 Facsimile

Email:suppoi_'_t@,gobertJSlamaPA.com
Attorney for Plaintiffs

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of this Complaint was filed on CORE by

electronic filing on this 10th day of October, 2017.

10

ll

BY: /s/Robert.l. Slama
Robert J. Slama, Esquire '

 

